Citation Nr: 1126737	
Decision Date: 07/18/11    Archive Date: 07/21/11

DOCKET NO.  09-07 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

The Veteran served with the Army Reserves from February 1962 to February 1968.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2010, the Board remanded the issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus.  In an April 2011 rating decision, the Appeals Management Center granted service connection for left ear hearing loss and tinnitus.  The Veteran has not perfected an appeal regarding any portion of that decision.  Those issues are thus not before the Board.  Accordingly, entitlement to service connection for right ear hearing loss is the only remaining issue.  


FINDING OF FACT

The evidence of record demonstrates that right ear hearing loss is not related to military service.


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).   December 2007 and May 2008 letters that provided the appropriate notice were sent to the Veteran prior to initial adjudication of his claim.  Additionally, the Veteran was represented by a certified veterans' service organization throughout the claims process.  Accordingly, VA's duty to notify has either has been satisfied or any deficiency has caused no prejudice to the Veteran.  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's available service personnel records (SPRs), service treatment records (STRs), VA medical records, and identified private medical records have been obtained.   The RO attempted to obtain all of the Veteran's SPRs by contacting the National Personnel Records Center (NPRC).  VA provided the Veteran with an adequate medical examination with respect to his service connection claim, as it addressed the relevant evidence of record and provided a rationale for the medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

The Board finds that VA has complied with the directives of the prior June 2010 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order).  That remand requested that VA contact the appropriate repository to obtain the Veteran's SPRs and to provide an audiological examination.  In June 2010, VA contacted the NPRC and received additional SPRs.  An audiological examination was provided in September 2010.  Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, sensorineural hearing loss may be presumed to have been incurred during service if it first became manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.  Although hearing loss is not shown in service or within one year of separation from service, service connection can be established if medical evidence shows that it is actually due to incidents during service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison in this decision, ASA standards have been converted to ISO-ANSI standards.

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training (INACDUTRA) during which the veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  

The Veteran's SPRs indicated that he served in the Army Reserves from February 1962 to February 1968.  There was active duty from June 4, 1962 to December 3, 1962; ACDUTRA for 30 days during the period from August 31, 1964 to December 31, 1966; and either ACDUTRA or INACDUTRA for 15 days during the period from January 1, 1967 to June 19, 1967.  

The Veteran's STRs contain 4 audiograms, including a February 1962 audiogram conducted prior to enlistment in the Army reserves.  The audiogram indicated pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
15
20


A June 1962 audiogram conducted prior to a period of ACDUTRA indicated pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
10

A November 1962 audiogram was conducted prior to release to reserve service.  It indicated pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
20
15

A July 1966 periodic audiogram conducted, indicated pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
5
10
25
25

There are no other medical records addressing hearing loss until a May 2006 private audiological evaluation.  At that evaluation, the Veteran reported high frequency hearing loss for years, left ear worse than the right ear for at least 10 years.  He has had a hearing aid for 10 years but did not wear it.  The Veteran reported noise exposure for long periods of time, noting that he worked in carpentry for years.  He attributed his hearing loss to the use of power tools.  Upon examination, there was right ear mild to severe sensorineural hearing loss, likely related to acoustic trauma as well as some presbycusis.  

In multiple lay statements submitted in March 2008, the Veteran stated that his hearing was impaired from firing the M1 rifle and throwing hand grenades during training while on active duty at summer camp for over 6 years.  

A September 2010 VA audiological evaluation was conducted upon a review of the Veteran's STRs and the private audiological evaluation.  It was noted that the Veteran served as a Postal Clerk with the Army from June 1962 to February 1968.  His military noise exposure included hand grenades, rifles, and small arms fire.  His post-military noise exposure included machinery while employed at Lone Star Army Ammunition for 7 years, sirens and explosion while employed as a firefighter for 33 years, power saws while employed as a home builder for 5 years, and recreational noise exposure that included hunting.  It was also noted that during service, a hand grenade exploded next to the Veteran's group, resulting in a temporary loss of hearing for a couple of weeks.  

Upon examination, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
80
85

The puretone threshold average was 55 and speech audiometry revealed speech recognition ability of 92 percent.  The examiner noted that the 1962 and 1966 audiograms reflected right ear hearing within normal limits with no significant threshold shifts.  The examiner provided an opinion that hearing loss was not likely related to service as the in-service audiograms did not document right ear hearing loss or a significant threshold shift.  The examiner noted that in the absence of pre-employment audiological evaluations, there was insufficient evidence available to render an opinion regarding the impact of the Veteran's employment upon hearing loss without resorting to speculation.  

The Board finds that the evidence of record does not support a finding of service connection for right ear hearing loss.  There is a currently diagnosed right ear hearing loss for VA purposes.  See 38 C.F.R. § 3.385; Shedden, 381 F.3d at 1167.  But right ear hearing loss was not diagnosed during active duty, ACDUTRA, INACDUTRA, or within one year of discharge.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Although the Veteran reported a temporary hearing loss during service and hearing loss of years, he has not provided testimony that he was aware of hearing loss during service and then continuously from that time.  38 C.F.R. § 3.303(b).  The Veteran has, however, provided competent and credible testimony regarding in-service noise exposure.  See Buchanan, 451 F.3d at 1336-37 (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).

The issue is thus whether any current right ear hearing loss is related to noise exposure during military service.  See 38 C.F.R. § 3.303(d); Hensley, 5 Vet. App. at 159-60.  The private examiner opined that the right ear hearing loss was likely related to acoustic trauma as well as some presbycusis.  The VA examiner provided an opinion that that the right ear hearing loss was not likely related to military service.  The Board finds that the VA medical opinion is more probative than the private medical opinion.  See Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (noting that the Board may appropriately favor the opinion of one competent medical authority over another).  The private opinion does not state whether the hearing loss is due to noise exposure during or after military service and does not provide any supporting rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that a mere medical conclusion is insufficient to permit the Board to make an informed decision regarding the probative value of that opinion).  

Additionally, the VA examiner provided an opinion based upon a review of the Veteran's STRs and the private medical opinion, and provided supporting rationale for the opinion.  See Nieves-Rodriguez, 22 Vet. App. at 301; Stefl, 21 Vet. App. at 125; Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  The examiner noted military and occupational noise exposure and concluded that the evidence did not support that right ear hearing loss was related to service, noting the lack of a significant threshold shift in the STRs.  Accordingly, because the more probative evidence of record demonstrates that right ear hearing loss is not related to military service, service connection for right ear hearing loss is not warranted.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for right ear hearing loss is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


